                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                ___________________________

UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                  No. 17-cr-3057-WJ-2

VERONICA RODRIGUEZ-ARMENDARIZ,

               Defendant.

                     MEMORANDUM OPINION AND ORDER
             REJECTING PROPOSED RULE 11(c)(1)(C) PLEA AGREEMENT

       THIS MATTER comes before the Court following a hearing on Defendant’s Sentencing

Memoranda (Docs. 44, 45, 49) and the United States’ Sentencing Memorandum (Doc. 46). Having

reviewed the pleadings of the parties and the reports from the United States Probation Office

(Docs. 41, 50), heard the oral arguments of counsel, and considered the applicable law, the parties’

request that the Court accept the Rule 11(c)(1)(C) plea agreement (Doc. 36) to a specific sentence

of 0–6 months’ incarceration is not well-taken, and is, therefore, REJECTED.

                                         BACKGROUND

       Defendant Veronica Rodriguez-Armendariz (“Rodriguez-Armendariz” or “Defendant”)

and her co-defendant husband Hector Ceballos-Ceballos (“Ceballos-Ceballos”) are charged with

conspiracy pursuant to 21 U.S.C. § 846 for cocaine distribution (Count 1). Doc. 2. Ceballos-

Ceballos is also charged with violation of 21 U.S.C. § 841 (Count 2, possession with intent to

distribute cocaine), 18 U.S.C. § 924(c) (Count 3, using and carrying a firearm during and in relation

to a drug trafficking crime), and 18 U.S.C. § 922(g)(5) (Count 4, alien in possession of a firearm).

Id. Rodriguez-Armendariz reached a plea agreement with the Government pursuant to Federal



                                                 1
Rule of Criminal Procedure 11(c)(1)(C) for a specific sentence of 0–6 months’ incarceration on

Count 1. Doc. 36, ¶ 12(a). After reaching the Rule 11(c)(1)(C) deal, the United States Probation

Office (“Probation”) released Rodriguez-Armendariz’s Pre-Sentence Report (“PSR”), in which

Probation calculated the United States Sentencing Guidelines range to be 46–57 months, with a

total offense level 23 and criminal history category I. Doc. 41, PSR, ¶¶ 20–30, 53. Probation

reached the same determination for Ceballos-Ceballos. Doc. 51, ¶¶ 22–32, 62. Ceballos-Ceballos

reached a Rule 11(c)(1)(C) plea agreement for 37–46 months’ incarceration for Counts 1, 2, and

4. Doc. 38, ¶ 14. His sentencing hearing is set for November 7, 2018.

       In her plea agreement, Rodriguez-Armendariz made the following admission:

       On April 24, 2017, in Bernalillo County, in the District of New Mexico, I
       knowingly and intentionally agreed with my husband, Hector Ceballos-Ceballos,
       to unlawfully sell cocaine to drug customers throughout Albuquerque. My husband
       and I used our home to package cocaine and store drug supplies, drug paraphernalia,
       and drug money. My husband was in possession of approximately 57 small baggies
       of cocaine at the time of his arrest. The New Mexico Department of Public Safety
       Forensic Laboratories conducted a forensic chemical analysis which showed that
       the drugs that my husband possessed were in fact cocaine. I was aware of my
       husband’s cocaine trafficking activities at all times and helped him sell cocaine. I
       had in my home $9,117 which was proceeds of cocaine trafficking.

Doc. 36, ¶ 10. Her husband’s plea agreement states that he distributed cocaine for approximately

one year, which Rodriguez-Armendariz admitted to being “aware of” at all times, and that

Rodriguez-Armendariz helped package the fifty-seven baggies of cocaine discovered on Ceballos-

Ceballos at the time of his arrest. Doc. 38, ¶ 12.

       The great discrepancy in the United States Sentencing Guidelines (“Sentencing

Guidelines”) range calculations in Rodriguez-Armendariz’s Rule 11(c)(1)C) agreement and her

PSR comes from the Government’s admitted failure to account for the drug quantity equivalency

of $9,117.00 found inside Rodriguez-Armendariz’s purse, which she admitted was proceeds of


                                                     2
cocaine trafficking. Probation converted the $9,117.00 to equal 455 grams of cocaine, for a total

of 475.39 grams of cocaine attributable to both defendants. PSR, ¶ 15. The Government admits

that it underestimated the base offense level for Rodriguez-Armendariz when it extended the plea

offer, as the Government calculated the base offense level to be 12, based on less than fifty grams

of cocaine. Doc. 46 at 9. While the Government admits the mistake in estimating the base offense

level for Rodriguez-Armendariz, the Government has stood by its decision to enter into the Rule

11(c)(1)(C) with Rodriguez-Armendariz and requested that the Court accept said plea agreement.

       Additionally, Probation applied enhancements that the Government apparently did not

anticipate and that prevented Rodriguez-Armendariz from being eligible for safety-valve

consideration. Doc. 46 at 9; PSR, ¶ 21; Doc. 50 at 1–2. Rodriguez-Armendariz has not objected to

the conversion of the $9,117.00 to 455 grams of cocaine, for a total amount of 475.39 grams of

cocaine. PSR, ¶ 15. She has filed objections to not receiving reductions for the safety valve

consideration and for a minor role, as well as an objection to an enhancement for maintaining a

premises for drug distribution and a firearms enhancement. Doc. 49.

       Rodriguez-Armendariz and her husband have consented to removal from the United States

after their terms of incarceration. Doc. 36, ¶ 23; Doc. 38, ¶ 24. They have two children, ages eleven

and thirteen, both of whom are U.S. citizens and have some cognitive or intellectual limitations.

At the October 9, 2018 hearing, Rodriguez-Armendariz identified grounds for a downward

variance to support the request that the Court accept the Rule 11(c)(1)(C) plea and impose a

sentence of 0–6 months’ incarceration. After expressing concern about a sentencing disparity

between Rodriguez-Armendariz and Ceballos-Ceballos, the Court continued the sentencing

hearing until it was prepared to rule on the plea agreement. The Court now rejects the Rule

11(c)(1)(C) plea agreement proposed by Rodriguez-Armendariz and the Government because a



                                                 3
sentence of 0–6 months’ incarceration for Rodriguez-Armendariz is not a sentence that is sufficient

to satisfy the goals of sentencing.

                                           DISCUSSION

I.     Relevant law on Rule 11(c)(1)(C) plea agreements

       The Tenth Circuit explained in United States v. Robertson, 45 F.3d 1423 (10th Cir. 1995),

that “[i]n addressing the question of whether, and under what circumstances a district court may

reject a plea agreement entered into between the defendant and government, our starting point is

Rule 11 which describes the procedures for the acceptance or rejection of those agreements.” 45

F.3d at 1437. The Circuit further provided that “[w]hile Rule 11 vests district courts with the

discretion to accept or reject plea agreements, the rule does not define the criteria to be applied in

doing so. On the contrary, so long as district courts exercise sound judicial discretion in rejecting

a tendered plea, Rule 11 is not violated.” Id. (citation omitted); Fed. R. Crim. P. 11(c)(3)(A); see

United States v. Carrigan, 778 F.2d 1454, 1462 (10th Cir. 1985) (“There is no absolute right to

have a guilty plea accepted, and a court may reject a plea in the exercise of sound judicial

discretion.” (citing Santobello v. New York, 404 U.S. 257, 262 (1971)) ; see also Morgan v. United

States Dist. Court (In re Morgan), 506 F.3d 705, 710 (9th Cir. 2007) (“Nowhere does Rule 11

define the criteria by which a district court should exercise the discretion the rule confers, or

explain how a district court should determine whether to accept a plea agreement.”).

       Federal Rule of Criminal Procedure 11(c)(1)(C) allows the prosecution and the defendant

to agree to a specific sentence range, and if the Court accepts a plea agreement pursuant Rule

11(c)(1)(C), then it is bound to impose a sentence within the agreed upon range. Fed. R. Crim. P.

11(c)(1)(C). But “[b]ecause sentencing is within the exclusive purview of the district court, the

court has a wide range of discretion to either accept or reject sentence bargains, as contemplated



                                                  4
by Rule 11(c)(1)(B) and (C).” United States v. Macias-Gonzalez, 219 F. App’x 814, 817 (10th Cir.

2007). Indeed, federal sentencing law requires the sentencing judge to impose “a sentence

sufficient, but not greater than necessary,” to comply with the purposes of federal sentencing, in

light of the Guidelines and other § 3553(a) factors. 18 U.S.C. § 3553(a). Although the Sentencing

Guidelines are not binding, “[i]n deciding whether to accept an agreement that includes a specific

sentence, the district court must consider the Sentencing Guidelines.” Hughes v. United States,

138 S. Ct. 1765, 1773 (2018). Sentence bargaining, as reached here, severely “implicates judicial

discretion by limiting the sentencing power of the district court.” Robertson, 45 F.3d at 1437

(noting specific sentence plea agreements “attempt to completely curtail that discretion, [and] a

district court’s decision to preserve that aspect of judicial power is not an abuse of discretion”).

II.    Parties’ arguments

       The Tenth Circuit has stated that “to insure district courts exercise sound judicial discretion

and adequately respect the principle of prosecutorial independence, courts must set forth, on the

record, the prosecution’s reasons for framing the bargain and the court’s justification for rejecting

it.” Robertson, 45 F.3d at 1438. The Government asks the Court to accept the plea because it is

obligated to honor its agreement and the “prosecutor in this case has done his best to act in good

faith and fashion a plea agreement that is consistent with the goals set forth in 18 U.S.C. §

3553(a)(1)–(7).” Doc. 46 at 11. The Government asserts that entering the plea saved considerable

resources for the parties and the investigative team and that the guilty plea “relieved this Court and

its staff of burdens of what would have been substantial motion litigation and a trial[.]” Id. at 10.

The Government posits that Rodriguez-Armendariz is less culpable than her husband, and that

although “Rodriguez is certainly guilty, . . . her role was clearly lesser than that of Ceballos-

Ceballos.” Id. at 11. The Government further argues that “Rodriguez’s personal history and



                                                  5
characteristics are generally favorable” and points to her bachelor’s degree in Business

Administration, obtained in Mexico, as well as her employment history as a high school teacher in

Mexico. Id. Additionally, the Government relies on the unlikelihood of recidivism by Rodriguez-

Armendariz, specifically because she is the forty-three-year-old primary caregiver of her two

children and has no prior criminal convictions. Id. It notes that Rodriguez-Armendariz has

accepted responsibility and “has demonstrated genuine remorse and a desire to turn her life

around.” Id. Finally, the Government points out that she is subject to deportation and will never be

authorized to return to the United States. Id.

       Defendant Rodriguez-Armendariz maintains that a downward variance to parallel the Rule

11(c)(1)(C) agreement in this case would be appropriate and is supported by several cases. Doc.

49 at 7. She argues that the cases she cites demonstrate that the “departure/variance to which the

parties have agreed in Ms. Rodriguez’ case is not unprecedented. And for the reasons set forth in

the parties’ sentencing memoranda, a sentence of time/served is sufficient, but not greater than

necessary to satisfy the purposes of sentencing, as set forth in 18 U.S.C. § 3553.” Id. at 9–10.

Defendant asserts that she has the support of her family and that she would return to care for her

two special needs children, which is her foremost concern. Defendant provides citations to journal

articles indicating the relationship between family ties and lower recidivism rates. Id. at 10.

Defendant also relies on her less culpable role in the conspiracy and argues that she “principally

helped [her husband] package the drugs” and was not directly involved in selling them. Id.

Defendant asserts that she became involved in this conspiracy because her family “could no longer

survive with just the husband’s wages.” Id. at 11. Defendant concludes her argument by stating,

       All the couple has ever wanted from the beginning was to take responsibility for
       the offense so that Ms. Rodriguez, who is the most employable and has taken care
       of all of the children’s educational and medical needs, would not have to suffer
       along with him in prison at length while their two children were left alone. Their

                                                 6
         children require both medical and education assistance without which they will
         continue to fall further behind in their development.

Id. She notes that both her and her husband will be deported after their terms of incarceration, and

that she plans to re-establish herself and the family in Mexico and seek employment there. Id.

III.     Analysis

         At this time, the Court will not rule on Rodriguez-Armendariz’s objections to the

Sentencing Guidelines calculations because the Court must allow Rodriguez-Armendariz the

opportunity to withdraw her guilty plea if the Court rejects the Rule 11(c)(1)(C) plea agreement.1

Furthermore, the evidence at issue and the factual disputes raised by Rodriguez-Armendariz

regarding the firearm enhancement and safety-valve eligibility likely require an evidentiary

hearing. Even without ruling on the Sentencing Guidelines objections, when the Court considers

Rodriguez-Armendariz’s admission in the plea agreement, the proposed sentence of 0–6 months

is insufficient to satisfy the goals of sentencing. The Court has considered the factors in § 3553(a),

and several of those factors weigh heavily against accepting this Rule 11(c)(1)(C) plea agreement.2

A sentence of 0–6 months creates an unwarranted sentence disparity with other similarly situated

defendants, and with her co-defendant husband. § 3553(a)(6). Additionally, in considering the

kinds of sentence and sentencing range established for the offense committed by this category of


1
         Rodriguez-Armendariz has the opportunity to withdraw her guilty plea in light of the Court’s rejection of the
Rule 11(c)(1)(C) plea agreement. See United States v. Byrum, 567 F.3d 1255, 1261 (10th Cir. 2009) (“To the extent
the government . . . agrees to a specific sentence or sentencing range, a court may accept [the] agreement, reject it, or
defer a decision until the court has reviewed the presentence report. If the court subsequently rejects this plea
agreement, it must advise the defendant personally that the court is not required to follow the plea agreement and give
the defendant an opportunity to withdraw the plea.” (citing Fed. R. Crim. P. 11(c)(3)(A) and (c)(5)). Thus, it would
be premature to rule on the Sentencing Guidelines objections while rejecting the Rule 11(c)(1)(C) plea. Additionally,
the Court intends to allow the parties to make further argument and offer evidence in support of or in opposition to
the Sentencing Guidelines enhancements in the PSR if appropriate in the future.
2
          The need to provide restitution to any victims of the offense (§ 3553(a)(7)) does not weigh into the analysis
because restitution is not recommended in this case. PSR, ¶ 66. Additionally, the need to provide the defendant with
needed education or vocational training, medical care, or other correctional treatment in the most effective manner (§
3553(a)(2)(D)) is not a strong factor either way in the analysis, but it does not weigh against the Court’s decision to
reject the plea agreement.

                                                           7
defendant, as well as any pertinent policy statement issued by the Sentencing Commission, the

request for a downward variance to 0–6 months is not supported by either. § 3553(a)(4), (5).

Finally, the proposed sentencing range of 0–6 months does not meet the goals of sentencing

provided in § 3553(a)(2) because it does not reflect the seriousness of the offense, promote respect

for the law, or provide just punishment for this offense.

         It is within the Court’s sentencing authority to reject the parties’ attempt to bind this Court’s

exercise of judicial discretion when the plea agreement does not satisfy the goals of sentencing.

Robertson, 45 F.3d at 1439 (“There can be little doubt that rejecting a plea agreement due to the

court’s refusal to permit the parties to bind its sentencing discretion constitutes the exercise of

sound judicial discretion.”).

         A.       Sentencing disparity

         The parties have identified grounds for a downward variance and made arguments about

the applicable Sentencing Guidelines enhancements. Still, the Court finds that the sentencing

disparity between Rodriguez-Armendariz and other similarly situated defendants, as well as the

sentence disparity with her co-defendant husband, goes against the sentencing goal of avoiding

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct. As the Tenth Circuit explained in United States v. Martinez, 610 F.3d

1216 (10th Cir. 2010),3 the district court may consider co-conspirator sentence disparities in

addition to nationwide disparities. Id. at 1228. The Circuit in Martinez noted that “[n]onetheless,




3
          In Martinez, the Tenth Circuit ruled that there was not a sentencing disparity between those codefendants
when one had a Rule 11(c)(1)(C) agreement and one did not. 610 F.3d at 1228–29. There, the sentencing court
ultimately imposed the same sentence upon the defendants. Id. The Circuit explained that it defers to the weight the
district court gives each of the § 3553(a) factors and its determination of whether a disparity is unwarranted. Id. This
case is distinguishable from Martinez because here both defendants have Rule 11(c)(1)(C) agreements, which stipulate
to different sentences, and unlike in Martinez, the plea agreements do not account for the great disparity.

                                                           8
disparate sentences are allowed where the disparity is explicable by the facts on the record.” Id.

(citation omitted).

       The record, however, does not support the disparate sentences between Rodriguez-

Armendariz and her co-defendant husband. Probation reached the same recommended Sentencing

Guidelines sentence of 46–57 months for these defendants based on their admissions and offense

conduct. While the record indicates that Rodriguez-Armendariz did not directly participate in the

sale of narcotics outside the home, she admitted that her role was packaging and preparing the

equivalent of at least 455 grams of cocaine for distribution. Doc. 36, ¶ 10; PSR, ¶ 15. And although

Rodriguez-Armendariz was not charged for possession of the firearms recovered in the home, she

fully admitted to conspiring with her husband to sell cocaine in Albuquerque and using their home,

where the firearms were recovered, for drug trafficking purposes. Doc. 36, ¶ 10. Considering that

Ceballos-Ceballos has reached an agreement for 37–46 months, imposing a sentence of 0–6

months upon Rodriguez-Armendariz creates a sentencing disparity between the two of them that

is not explicable by the facts on the record or admitted in their plea agreements. Some disparity

may be appropriate because Rodriguez-Armendariz and her husband are not identically situated.

For example, Rodriguez-Armendariz may very well be less culpable than her husband and entitled

to a minor role adjustment in her Sentencing Guidelines offense level, but the sentences to which

the parties attempt to bind this Court in these Rule 11(c)(1)(C) agreements result in an unwarranted

sentencing disparity.

       Furthermore, a sentence of 0–6 months creates an unwarranted sentence disparity with

other defendants who have been found guilty of similar conduct for drug trafficking. The agreed

upon specific sentence range was formed in consideration of a base offense level of 12 (see Doc.

46 at 9), but Rodriguez-Armendariz’s relevant conduct brings her base offense level to 22. PSR, ¶



                                                 9
20. Other defendants with a base offense level of 22 for the drug weight of 475.39 grams of cocaine

would be sentenced according to the proper base offense level, even if they received reductions

for specific offense characteristics and acceptance of responsibility.

         B.       Sentencing range and policy statement

         Section 3553(a)(4) provides that the Court shall consider “the kinds of sentence and the

sentencing range established for the applicable category of offense committed by the applicable

category of defendant as set forth in the guidelines . . .” issued by the Sentencing Commission and

subject to any amendments. § 3553(a)(4)(A). Quoting the policy statement in the Sentencing

Guidelines regarding acceptance of Rule 11(c)(1)(C) plea agreements, the Supreme Court of the

United States has recently explained that “[t]he court may not accept the [Type C] agreement

unless the court is satisfied that ‘(1) the agreed sentence is within the applicable guideline range;

or (2)(A) the agreed sentence is outside the applicable guideline range for justifiable reasons; and

(B) those reasons are set forth with specificity.’” Hughes v. United States, 138 S. Ct. 1765, 1773

(2018) (quoting USSG § 6B1.2(c)); see also Freeman v. United States, 564 U.S. 522, 530 (2011)

(plurality opinion)4 (“That policy statement forbids the district judge to accept an 11(c)(1)(C)

agreement without first evaluating the recommended sentence in light of the defendant’s

applicable sentencing range.” (discussing § 6B1.2)).

         In this case, the Government’s plea offer was based in large part on a drug weight

determination that was mistakenly underestimated by the Government prior to obtaining the PSR.

The Government states that “[w]hat the United State did not factor into Rodriguez’s sentencing




4
          In Hughes, the Supreme Court clarified the rulings in Freeman by holding that “a sentence imposed pursuant
to a Type-C agreement is ‘based on’ the defendant’s Guidelines range so long as that range was part of the framework
the district court relied on in imposing the sentence or accepting the agreement.” 138 S. Ct. at 1775 (“In addition this
Court’s precedents since Freeman have further confirmed that the Guidelines remain the foundation of federal
sentencing decisions.”).

                                                          10
range, however, was that the money seized should have been converted into its drug quantity

equivalent as correctly reflected in the PSR.” Doc. 46 at 9. The degree of the discrepancy is so

great here that the Government’s plea offer hardly reflects the drug offense conduct as Rodriguez-

Armendariz admitted it in her plea agreement, which was that the $9,117.00 recovered in her purse

was drug proceeds. Doc. 36, ¶ 10; PSR, ¶ 15 (converting the cash recovered into 455 grams of

cocaine); see United States v. Rutter, 897 F.2d 1558, 1564 (10th Cir. 1990) (ruling that the

sentencing court may additionally consult the PSR to determine relevant conduct). Defendant has

not raised an objection to the drug weight conversion in the PSR. While a drug weight discrepancy

is always possible—and may at times be acceptable—in a Rule 11(c)(1)(C) plea, the Court does

not consider a 400+ gram miscalculation in the drug weight determination for the base offense

level to be a “justifiable reason,” Hughes, 138 S. Ct. at 1773, to accept a Rule 11(c)(1)(C) specific

sentence agreement significantly below the advisory Sentencing Guidelines range. Even without

ruling on the other Sentencing Guidelines objections and adjustments at this time, a ten-level

discrepancy in the base offense level is sufficiently substantial to support the Court’s determination

that these sentencing factors weigh against accepting the Rule 11(c)(1)(C) plea agreement. 18

U.S.C. § 3553(a)(4), (5); USSG § 6B1.2(c).

       C.      Seriousness of the offense, promoting respect for the law, and providing just
               punishment for the offense

       In support of their request, Rodriguez-Armendariz submitted several cases to support her

position that the Court should vary downward to accept the specific sentence of 0–6 months. Doc.

49. She cites United States v. Cavazos, No. 15-cr-4087-JAP (D.N.M), which was before Senior

United States District Judge James A. Parker and involved a downward variance to accept a Rule

11(c)(1)(C) plea for a probationary sentence. In that case, the defendant pleaded guilty to money

laundering, and that fact alone creates a sufficient distinction between Cavazos and this case

                                                 11
because Rodriguez-Armendariz has pleaded guilty to conspiracy to commit cocaine trafficking.

This is a relevant distinction in considering the nature and circumstances of the offense. §

3553(a)(1). In fact, most of the cases provided in Defendant’s supplemental brief (Doc. 49) are

factually distinguishable because they either involved white collar crimes5 or extenuating

circumstances that exceed those present here.6 The Court further notes that in the cases listed in

Defendant’s supplemental brief, the sentencing courts imposed a probationary sentence. In this

case, as the defendant is subject to deportation after her term of incarceration, she will be subject

to a term of unsupervised supervised release, which will not achieve the goals of a supervised

probationary sentence.

         The case cited by defense that most supports the parties’ request is United States v. Sayad,

589 F.3d 1110 (10th Cir. 2009), in which the Tenth Circuit affirmed the reasonableness of a sixty-

month probationary sentence when the advisory Sentencing Guidelines range was fifty-seven to

sixty months’ incarceration. Id. at 1113. The defendant in that case was acting as a drug courier

transporting eleven kilograms of cocaine, and he pleaded guilty to interstate transport for

racketeering. Id. Most notably, that defendant had not entered a Rule 11(c)(1)(C) plea agreement,

so the district court was free to weigh the § 3553(a) factors and impose a sentence it determined

to be appropriate without its judicial discretion being limited by the parties. The Tenth Circuit

upheld the sentencing court’s weighing of the sentencing factors, particularly reliance on the



5
        See, e.g., United States v. Cole, 765 F.3d 884 (8th Cir. 2014), United States v. Brewer, 978 F. Supp. 2d 710
(W.D. Tex. 2013), United States v. Cavazos, No. 15-cr-4087-JAP (D.N.M.).
6
         See, e.g., United States v. Bueno, 549 F.3d 1176 (8th Cir. 2008) (extensive record about illness of defendant’s
wife, for whom he was the sole caretaker, and testimony from experts about how she could very likely die, either
intentionally or by accident, if defendant were not able to care for her); United States v. Seiber, 2005 WL 1801614
(E.D. Tenn. July 29, 2005) (defendant was 69-year old wheelchair-bound widow who continued to fill her deceased
husband’s OxyContin prescription and was awaiting serious surgery for degenerative disc disease). Thus, while the
Court does not dismiss the importance of the situation involving Rodriguez-Armendariz’s children, the present case
does not rise to the level of those extreme circumstances.

                                                          12
defendant’s community ties, family support, lack of criminal history, absence of personal drug

abuse, and immaturity. 589 F.3d at 1119 (“In light of the district court’s institutional advantage in

making findings regarding Sayad’s character, its decision that his general naivete and his family

and community circumstances weighed in favor of a probationary sentence was not substantively

unreasonable.”). In Sayad, the district court found those factors supported a sixty-month

probationary sentence. However, in the instant case, there will not be a supervised probationary

sentence and the Court has found that the factors discussed above significantly weigh against a

downward variance of 0–6 months.

        The Court has also reviewed the character letters and exhibits submitted in support of the

sentencing memoranda. Doc. 45. The Court understands that the children both have cognitive or

learning disabilities, which require extra attention at home with schoolwork and with some medical

care. Rodriguez-Armendariz is their primary caregiver and attends to these needs. The letter from

Rodriguez-Armendariz’s daughter reflects her desire to have her family reunited and her parents

home. These character letters reinforce what the Court sees and hears all too often, and that is the

hardship on young children when their parents are incarcerated as a result of criminal conduct.

The Court considers these exhibits in reflection of the history and characteristics of Rodriguez-

Armendariz (§ 3553(a)(1)), and they demonstrate commendable attributes of Rodriguez-

Armendariz, particularly in the care of her children. However, even considering that Rodriguez-

Armendariz has no prior criminal history, less chance of recidivism, and considering the articles

providing the importance of family unification (Doc. 49 at 10), the factors discussed above

outweigh these considerations when it comes to what is in essence the steep downward variance

that the parties request.




                                                 13
       Finally, a sentence of 0–6 months’ incarceration would be insufficient to satisfy the goals

of sentencing provided in § 3553(a)(2), including the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense. In the plea agreement, Rodriguez-Armendariz admitted to using the residence to package

cocaine for distribution, as well as using the home to store drug supplies, drug paraphernalia, and

drug money. Doc. 36, ¶ 10. Furthermore, she admitted that the $9,117.00 in her purse was drug

proceeds, which Probation equated to 455 grams of cocaine. Doc. 36, ¶ 10; PSR, ¶ 15. Therefore,

a plain-meaning reading of Rodriguez-Armendariz’s admission indicates that her offense conduct

contributed to the sale of 455 grams of cocaine by aiding and abetting in drug trafficking and

maintaining her home for drug trafficking purposes. As the Court pointed out at the October 9,

2018 hearing, a sentence somewhere in the range of 0–6 months is the sentence this Court

frequently imposes upon defendants in criminal history category I who, pursuant to this District’s

“fast track plea program,” plead guilty to the felony charge of illegally reentering the United States

in violation of 8 U.S.C. § 1326. While Rodriguez-Armendariz has no prior criminal history and

thus is in the same criminal history category I as those illegal reentry defendants who likewise

have no prior criminal history, there is a stark difference in offense conduct involving narcotics

distribution compared to criminal conduct involving nothing more than crossing the border without

permission from the United States Government. Imposing a sentence of 0–6 months would fail to

promote respect for the law, and in fact, may have a contrary implication that assisting in the

packaging and distribution of a significant quantity of cocaine is mostly inconsequential conduct.

For these reasons, the agreed upon sentence would not provide just punishment for the offense,

even considering the grounds for a downward variance that counsel have argued.




                                                 14
       The Court also notes its disagreement regarding the Government’s assertion that this plea

conserves judicial resources. The Court has now used substantial resources to determine whether

this plea agreement meets the goals of sentencing, including conducting two hearings, and

reviewing case law cited in Defendant’s supplemental brief (Doc. 49) and case law located in the

Court’s own research. See, e.g., Clerk’s Minutes, Doc. 47, 9/24/18; Clerk’s Minutes, Doc. 53,

10/9/18. This is not among the Court’s reasons for rejecting the plea, but the Court notes for the

record that it disagrees with the Government’s proposition that the plea achieved this purpose.

                                        CONCLUSION

       The Tenth Circuit has explained that specific sentence “pleas directly and unequivocally

infringe on the sentencing discretion of district courts.” Robertson, 45 F.3d at 1439. The Circuit

has ruled that a court’s rejection of a Rule 11(c)(1)(C) agreement out of concern that its judicial

discretion is limited to impose a proper sentence “constitutes the exercise of sound judicial

discretion.” Id. This Court has explained in detail its reasons for rejecting this Rule 11(c)(1)(C)

plea agreement and concludes that a sentence of 0–6 months’ incarceration is not sufficient to meet

the goals of sentencing.

       Accordingly, for the reasons set forth in this Memorandum Opinion and Order, the Court

REJECTS the Rule 11(c)(1)(C) plea agreement (Doc. 36) for a specific sentence of 0–6 months.

       IT IS SO ORDERED.



                                             ______________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                15
